Exhibit 10.49

 

TDS FRANCHISING, LLC

500 SOUTH BUENA VISTA STREET

BURBANK, CALIFORNIA  91521

 

April 5, 2006

 

Hoop Retail Stores, LLC

Hoop Canada, Inc.
c/o The Children’s Place Retail Stores, Inc.
915 Secaucus Road
Secaucus, New Jersey  07094

Facsimile: (201) 558-2837

Attention:  Chief Financial Officer

 

Re:  Date for Initial Minimum Refurbishment Commitment

 

Ladies and Gentlemen:

 

We refer to the License and Conduct of Business Agreement dated as of
November 21, 2004 (as amended to date, the “License Agreement”), by and amongst
TDS Franchising, LLC (“TDSF”), Hoop Retail Stores, LLC, as successor to The
Disney Store, LLC (“Hoop USA”), and Hoop Canada, Inc., as successor to The
Disney Store (Canada) Ltd. (“Hoop Canada”). Capitalized terms used herein
without definition shall have the respective meanings assigned thereto in the
License Agreement.

 

We hereby agree that the first reference to “January 1, 2008” in
Section 9.3.5(b) of the License Agreement shall be changed to “January 1, 2009,”
which shall have the effect of extending the completion date for the Initial
Minimum Refurbishment Commitment by one (1) year.

 

If you agree with the foregoing, please so indicate by executing this letter in
the place provided below and returning a fully executed original of this letter
to the undersigned, whereupon this letter will be deemed a binding amendment to
the License Agreement. Except as specifically provided herein, all other terms
and conditions of the License Agreement shall not be modified, changed or
amended in any manner whatsoever and shall remain in full force and effect.

 

 

Sincerely,

 

 

 

TDS FRANCHISING, LLC

 

 

 

By:

/s/ James M. Kapenstein

 

 

 

 

 

 

Name:

James M. Kapenstein

 

 

 

 

 

 

Title:

Vice President

 

 

--------------------------------------------------------------------------------


 

[Signature Page to Letter Regarding Initial Minimum Refurbishment Commitment]

 

ACCEPTED AND AGREED TO AS OF THE DATE FIRST SET FORTH ABOVE:

 

 

 

HOOP RETAIL STORES, LLC

 

 

 

 

 

By:

/s/ Steven Balasiano

 

 

 

Name: Steve Balasiano

 

 

Title: Senior Vice President and Secretary

 

 

 

 

 

 

 

 

HOOP CANADA, INC.

 

 

 

 

 

By:

/s/ Steven Balasiano

 

 

 

Name: Steve Balasiano

 

 

Title: Senior Vice President and Secretary

 

 

 

 

 

 

 

cc:

Hoop Retail Stores, LLC

 

 

Hoop Canada, Inc.

 

 

c/o The Children’s Place Retail Stores, Inc.

 

 

915 Secaucus Road

 

 

Secaucus, New Jersey 07094

 

 

Facsimile: (201) 558-2825

 

 

Attention: General Counsel

 

 

 

 

 

Stroock & Stroock & Lavan LLP

 

 

180 Maiden Lane

 

 

New York, New York 10038

 

 

Facsimile: (212) 806-6006

 

 

Attention: Jeffrey S. Lowenthal, Esq.

 

 

2

--------------------------------------------------------------------------------